Citation Nr: 0825216	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bipolar disorder.

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002.  In an August 2004 written statement, he 
withdrew additional issues from appellate consideration.  In 
November 2006, he testified at an RO hearing.  He later 
requested a Board hearing, but canceled his hearing request 
in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that the veteran has requested 
on several occasions, most recently in March 2008, that VA 
obtain service clinical records of his treatment in service, 
in particular, the Naval Drug Rehabilitation Center (NDRC), 
which he states provided treatment in September 1973 and 
April 1975.  However, he should be aware that the service 
medical records originally received in 2002 included clinical 
records of the September 1973 hospitalization, consisting of 
the narrative summary dated in January 1974, pertaining to a 
hospitalization in the NDRC beginning September 30, 1973, as 
well as an emergency treatment report dated September 30, 
1973, which described the veteran as depressed.  Records were 
requested from that facility in March 2008, but no additional 
records were available.  The complete clinical records 
pertaining to an earlier hospitalization in Roosevelt Roads, 
Puerto Rico, from April to May 1973, are also of record.  
Thus, clinical records pertaining to both hospitalizations in 
service are on file, and no additional records are available.  
There is no evidence confirming a post-service 
hospitalization in the NDRC in April 1975.

Service medical records show the veteran's treatment for drug 
dependence.  He claims that he was actually manifesting 
bipolar disorder at that time, and contends that the service 
medical record concluding that he was not psychologically fit 
for return to duty is evidence of the presence of an acquired 
psychiatric disorder at that time.  In support of his claim, 
he obtained an opinion from his VA mental health therapist, 
dated in March 2006.  The therapist, who had been treating 
the veteran regularly since 2003, stated she had reviewed the 
service clinical records, and that it was highly probable he 
had symptoms of bipolar disorder in service, and was using 
illicit drugs to self-medicate.  However, this opinion did 
not provide any explanation for the conclusion, or take into 
consideration the seven volumes of post-service records on 
file, most of which are medical records, and cover periods 
before he began treatment with the author of that opinion.  
Moreover, he has never been afforded a VA psychiatric 
compensation examination, and in view of the service medical 
records, which note the veteran to be depressed, and the 
March 2006 opinion, he must be afforded a VA examination.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has bipolar disorder which had 
its onset while the veteran was on active 
duty.  The entire 7-volume claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  After a review of the 
service medical records and the post-
service medical evidence, and an 
examination of the veteran, the examiner 
should express an opinion as to the 
following:  (a) whether the symptoms shown 
in service, including September 1973 
notations that he was "depressed," 
represented manifestations of later 
diagnosed bipolar disorder; and (b) 
whether the drug dependence shown in 
service represented an attempt by the 
veteran to self-medicate symptoms of 
bipolar disorder.  The complete rationale 
for all opinions expressed must be 
provided.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  After completion of the above and any 
additional development deemed necessary, 
review the claim for service connection 
for bipolar disorder.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




